Citation Nr: 0816878	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to service connection for depression, to 
include as secondary to the service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1982 to November 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The veteran appeared and testified at a personal hearing in 
No. Little Rock, Arkansas, before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
added to the record.

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids have not for any period of the 
increased rating claim been demonstrated to be large, 
thrombotic, or irreducible, and there is no evidence of 
excessive redundant tissue.  

2.  The evidence indicates that the veteran had GERD in 
service, and he is currently diagnosed with GERD, with no 
clear evidence that the current disability is due to an 
intercurrent cause.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected hemorrhoids have not been met for any 
period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.21, 4.114, Diagnostic Code 7336 (2007).

2.  The criteria for service connection for GERD have been 
met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In this decision, the Board grants service connection for 
GERD, which represents a complete grants of the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

For the increased compensation claim, 38 C.F.R. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In January 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain, for 
his claim of an increased rating for hemorrhoids.  The Board 
notes that the veteran was not specifically informed to 
submit medical or lay evidence demonstrating the effect a 
worsening of his hemorrhoids disability has on his employment 
and daily life.  The Board finds that no prejudice resulted, 
however, because the veteran was told to submit any evidence, 
to include his own statement, "describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by [his] 
disability," which would include any impact on the veteran's 
employment and daily life.  In May 2006, the veteran was 
notified that disabilities are rated on the basis of 
diagnostic codes and informed him of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  Although this notification 
postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The specific rating criteria for evaluating the hemorrhoids 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the August 2006 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The veteran 
was able to effectively participate extensively in the 
appeals process, including by testifying at a personal 
hearing, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for an increased rating, such as obtaining medical 
records, providing a personal hearing, and providing an 
examination.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by personal hearing testimony, and by 
submission of statements and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Hemorrhoids

Service connection for hemorrhoids was granted by a November 
2002 rating decision based on evidence of in-service 
treatment.  The veteran currently has a noncompensable (0 
percent) rating for his hemorrhoids under Diagnostic Code 
7336.  Diagnostic Code 7336 provides a 10 percent rating for 
hemorrhoids that are large or thrombotic and irreducible with 
excessive redundant tissue evidencing frequent recurrences.  
38 C.F.R. § 4.114. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An April 2003 314th Medical Group treatment record reports 
the veteran's history of rectal itching with no blood in 
stool or pain with stooling.  The veteran was diagnosed with 
external hemorrhoids, and he was prescribed Anusol HC and 
told to follow up if it was better in one month.  Subsequent 
314th Medical Group records do not report any additional 
findings or history of hemorrhoids.  

A January 2006 VA treatment record reports the veteran's 
history of having a hemorrhoid exacerbation.  The record 
notes that the veteran had a tender non-thrombosed 
hemorrhoid, approximately 1 by 3 centimeters in size.  

A February 2006 VA examination record reports the veteran's 
history of hemorrhoidal flare-ups three to four times a year.  
The veteran denied any recent bleeding after cleaning 
himself.  Examination revealed that the perianal tissues were 
soiled with fecal material, and there were several external 
hemorrhoidal skin tags.  There was good sphincter tone, no 
bleeding, and no evidence of acute or chronic inflammatory 
reaction in the area, and the perianal tissue was soft and 
compliant even though skin tags were present.  The examiner 
stated that there was evidence of external hemorrhoidal tag 
disease, but no evidence of increased or ongoing 
inflammation, thrombosis, or redundant or chronically 
inflamed tissue.  Additionally, the examiner stated that the 
skin tags were not particularly large.  

A March 2006 314th Medical Group treatment record reports the 
veteran's history of right buttock pain.  The record 
indicates that the veteran was diagnosed with 
"sacrococcygeal abscess, not classic pilonidal disease," 
and that the abscess was subsequently incised and drained.  

The evidence of record indicates that a compensable rating is 
not warranted for the veteran's hemorrhoids for any period of 
the increased rating claim.  Although the veteran testified 
that he had cysts removed, which he reported was a result of 
hemorrhoid flare-ups, this assertion is not corroborated by 
the competent medical evidence; the March 2006 treatment 
record does not contain any findings linking the 
sacrococcygeal abscess to the veteran's hemorrhoid 
disability.  The Board notes that the veteran's testimony 
indicates another cyst was removed after the March 2006 
procedure at VA Medical Center.  Although this VA treatment 
record is not associated with the claims file, even assuming 
that the absent treatment record would report removal of 
redundant tissue secondary to hemorrhoids, the criteria for a 
compensable rating are not met.  Initially the Board notes 
that there still would not be evidence of excessive redundant 
tissue (one cyst is not "excessive").  Additionally, the 
medical evidence contains no medical evidence of (and 
negative findings of) thrombosis and irreducibility, and the 
medical evidence does not indicate that the hemorrhoids are 
"large."  The phrasing of Diagnostic Code 7336 clearly 
indicates that all of the conditions must be met for a 
compensable rating to be warranted; consequently, because the 
medical evidence does not indicate that the veteran's 
hemorrhoids meet the criteria for a compensable rating under 
Diagnostic Code 7336.  For these reasons, the Board finds 
that the veteran's claim for an increased (compensable) 
rating for hemorrhoids is denied.  



Service Connection for GERD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

April and May 1999 service medical records report the 
veteran's history of chest pain and precordial gas- and 
pressure-like pain since that morning after breakfast.  The 
veteran denied shortness of breath and that there was syncope 
or palpitations.  The record notes that the pain seemed 
affected by exertion and not affected by deep inspiration or 
cough, and the pain was relieved by nitroglycerin.  The 
veteran was assessed with chest pain of uncertain etiology.  
Subsequently at separation, the veteran gave a history of 
frequent indigestion/heartburn and chest pain.  Based on this 
history, the veteran's past treatment for chest pain, and the 
evidence of normal cardiac workup, an examiner diagnosed the 
veteran with GERD.  See July 2002 separation examination 
record.  

Post-service treatment records also indicate diagnoses of 
GERD.  See May 2003 VA treatment record; March 2006 314th 
Medical Group treatment records.  

38 C.F.R. § 3.303(b) states that subsequent manifestations, 
however remote, of a chronic disease, shown as such in 
service, are service connected unless clearly attributable to 
intercurrent causes.  The Board finds that the veteran had a 
chronic GERD in service.  The service medical records show 
treatment for chest pain of unknown etiology, the veteran's 
history of indigestion/heartburn and chest pain at 
separation, and a diagnosis of GERD, which is, by definition, 
a chronic disorder.  This evidence sufficiently indicates 
that the veteran had a chronic GERD in service.  

The evidence also indicates that the veteran has a current 
diagnosis of GERD, and there is no evidence in the record to 
indicate that the current diagnosis is the result of an 
intercurrent cause.  Consequently, resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for GERD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

An increased (compensable) rating for hemorrhoids, for any 
period of increased rating claim, is denied.  

Service connection for GERD is granted.  


REMAND

Further development is needed on the claim of service 
connection for depression, including as secondary to service-
connected disabilities.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  In disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

A review of the veteran's service separation examination 
report indicates that the veteran reported a positive history 
as to "nervous trouble of any sort" and "frequent trouble 
sleeping," which the veteran indicated began after his in-
service motorcycle accident.  Post-service medical records 
indicate that the veteran was diagnosed with depression in 
November 2006.  See November 2006 314th Medical Group 
treatment records.  At the December 2007 personal hearing, 
the veteran testified that he believed his depression was 
secondary to his service-connected disabilities, to include 
those residual to the in-service accident.  Based on the 
histories of nervous trouble and trouble sleeping at 
separation, the current diagnosis of depression, and the 
veteran's testimony as to being depressed because of his 
service-connected disabilities, the Board finds that that a 
VA examination is needed to determine the nature and etiology 
of any diagnosed psychiatric disorder.  

The Board notes that the November 2006 treatment record also 
indicates that the veteran was given the number for the 
Jacksonville Mental Health Clinic for treatment.  It is 
unclear from the record whether the veteran sought treatment 
at the clinic.  Consequently, on remand, the AMC/RO should 
contact the veteran to confirm the existence of any 
outstanding relevant records and obtain any such records.  

Accordingly, the issue of service connection for depression, 
included as secondary to service-connected disabilities, is 
REMANDED for the following action:

1. The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, to include for a claim for 
service connection under the theory of 
secondary service connection.  

2.  The AMC/RO should obtain all VA 
treatment records that date subsequent to 
February 28, 2006 (the date the records 
were last printed).  The AMC/RO should 
also ask the veteran whether there are 
any outstanding private medical records, 
to include from the Jacksonville Mental 
Health Clinic; all reported outstanding 
private treatment records should be 
requested.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any psychiatric disorder 
found to be present.  For any disorder 
diagnosed, the examiner should state an 
opinion as to whether it is at least as 
likely as not (a 50-50 degree of 
probability or higher) that the disorder 
was incurred in service, is causally 
related to service, or was caused or 
aggravated by the veteran's service-
connected disabilities.  All testing 
deemed necessary by the examiner should 
be performed, and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be noted in the report.

4.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim for 
service connection for depression, 
included as secondary to service-
connected disabilities.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


